1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant's amendment received on July 16, 2021.

3.	Claims 9-20 are allowed.

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leandro Arechederra.III on July 30, 2021.
The application has been amended as follows:



In claim 9, line 12, change “the first group” to       ---a first group---;
In claim 9, line 16, change “the second group” to       ---a second group---;
In claim 11, line 2, change “comparison a change” to       ---comparison is a change---;
In claim 13, lines 2-3, change “comparison a change” to       ---comparison is a change---;
In claim 18, line 3, change “the pore type to the lenghts” to ---a pore type to lenghts---;
In claim 18, line 5, change “at lenghts” to ---at the lenghts---.

5.	The following is an examiner's statement of reasons for allowance: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, a method comprising determining a porosity of a core sample, wherein the core sample has a permeability of 100 milliDarcy (mD) or less; saturating the core sample with a nuclear magnetic resonance (NMR) measurement saturation fluid to achieve a saturated core sample; taking a first NMR measurement of fluids in the saturated core sample; hydraulically exchanging a hydrophobic fluid or a hydrophilic fluid in the core sample in a hydrophilic NMR exchange fluid or a hydrophobic NMR exchange fluid, respectively; taking a second NMR measurement of the fluids in the core sample after hydraulic exchange; deriving a property of the core sample based on the porosity and a comparison between the first NMR measurement and the second NMR measurement, wherein the property of the core sample is selected from a first group consisting of a recoverable nanopore oil volume, a recoverable micropore oil volume, a recoverable macropore oil volume, an irreducible nanopore hydrocarbon volume, an irreducible micropore hydrocarbon volume, an irreducible macropore hydrocarbon volume, and any combination thereof for the hydrophilic NMR exchange fluid or is selected from a second group consisting of a recoverable nanopore water volume, a recoverable micropore water volume, a recoverable macropore water volume, an irreducible nanopore water volume, an irreducible micropore water volume, an irreducible macropore water volume, and any combination thereof for the hydrophobic NMR exchange fluid. 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-F-Between 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY PATIDAR/Primary Examiner, Art Unit 2858